Opinion filed September 6, 2007 















 








 




Opinion filed September 6, 2007 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00207-CV 
                                                    __________
 
                               IN THE MATTER OF THE ESTATE OF 
 THERESA A.
JOHNSON, DECEASED
 

 
                                  On
Appeal from the County Court at Law No. 2
                                                    Montgomery
  County, Texas
                                              Trial Court Cause No. 
06-23,180-P
 

 
                                             M
E M O R A N D U M   O P I N I O N
On April
4, 2007, the trial court signed the judgment determining heirship.  Marty Uphoff filed
a notice appeal.  An affidavit of
inability to pay costs on appeal was not filed. 
We dismiss.
Both the
clerk of the trial court and the court reporter have
stated in writing that Uphoff has failed to make
arrangements for the appellate record. 
On July 31, 2007, the clerk of this court wrote the parties directing Uphoff to file proof in this court of designation of and
payment for the appellate record on or before August 15, 2007.  There has been no response to our July 31
letter.
The
failure to file the appellate record appears to be due to Uphoff=s actions. 
Therefore, the appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).
 
September
6, 2007                                                                   PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.